 


110 HR 6053 IH: Price Stability Act of 2008
U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6053 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2008 
Mr. Ryan of Wisconsin (for himself and Mr. Fortuño) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Education and Labor and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Board of Governors of the Federal Reserve System to focus on price stability in establishing monetary policy to ensure the stable, long-term purchasing power of the currency, to repeal the Full Employment and Balanced Growth Act of 1978, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Price Stability Act of 2008 . 
2.Findings; statement of policy 
(a)FindingsThe Congress finds the following: 
(1)Price stability is a prerequisite for sustainable long-term economic growth, job creation, and moderate interest rates. 
(2)Inflation erodes the value of Americans’ income and savings. 
(3)Inflation distorts the pricing system and the efficient allocation of resources in the economy. 
(4)Inflation makes long-term planning difficult and raises the effective tax rate on capital, thereby impeding investment. 
(5)Through its determination of monetary policy, the Board of Governors of the Federal Reserve System is ultimately responsible for controlling the long-run rate of inflation in the economy. 
(6)The multiple policy goals of the Full Employment and Balanced Growth Act of 1978 cause confusion and ambiguity about the appropriate role and aims of monetary policy, which can add to volatility in economic activity and financial markets. 
(7)There is a need for the Congress to clarify the proper role of the Board of Governors of the Federal Reserve System in economic policymaking, in order to achieve the best environment for long-term economic growth and job creation. 
(8)An explicit price stability goal would promote transparency, accountability and credibility in monetary policy. 
(9)Price stability should be the primary long-term goal of the Board of Governors of the Federal Reserve. 
(b)Statement of policyIt is the policy of the United States that— 
(1)the principal economic responsibilities of the Government are to establish and ensure an environment that is conducive to both long-term economic growth and increases in living standards, by establishing and maintaining free markets, low taxes, respect for private property, and the stable, long-term purchasing power of the United States currency; and 
(2)the primary long-term goal of the Board of Governors of the Federal Reserve System should be to promote price stability. 
3.Monetary policy 
(a)Amendment to the Federal Reserve ActSection 2A of the Federal Reserve Act (12 U.S.C. 225a) is amended to read as follows: 
 
2A.Monetary policy 
(a)Price stabilityThe Board and the Federal Open Market Committee (hereafter in this section referred to as the Committee) shall— 
(1)establish an explicit numerical definition of the term price stability; and 
(2)maintain a monetary policy that effectively promotes long-term price stability. 
(b)Market stability and liquiditySubsection (a) shall not be construed as a limitation on the authority or responsibility of the Board— 
(1)to provide liquidity to markets in the event of a disruption that threatens the smooth functioning and stability of the financial sector; or 
(2)to serve as a lender of last resort under this Act when the Board determines such action is necessary. 
(c)Congressional consultationNot later than February 20 and July 20 of each year, the Board shall consult with the Congress at semiannual hearings before the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, about the objectives and plans of the Board and the Committee with respect to achieving and maintaining price stability. 
(d)Congressional oversightThe Board shall, concurrent with each semiannual hearing required by subsection (c), submit a written report to the Congress containing— 
(1)numerical measures to help assess the extent to which the Board and the Committee are achieving and maintaining price stability in accordance with subsection (a); 
(2)a description of the intermediate variables used by the Board to gauge the prospects for achieving the objective of price stability; and 
(3)the definition, or any modifications thereto, of the term price stability established in accordance with subsection (a)(1). . 
(b)Compliance estimateConcurrent with the first semiannual hearing required by section 2A(b) of the Federal Reserve Act (as amended by subsection (a) of this section) following the date of enactment of this Act, the Board of Governors of the Federal Reserve System shall submit to the Congress a written estimate of the length of time it will take for the Board and the Federal Open Market Committee to fully achieve price stability. The Board and the Committee shall take into account any potential short-term effects on employment and output in complying with the goal of price stability. 
4.Repeal of obsolete provisions 
(a)Full Employment and Balanced Growth Act of 1978The Full Employment and Balanced Growth Act of 1978 (15 U.S.C. 3101 et seq.) is hereby repealed. 
(b)Employment Act of 1946The Employment Act of 1946 (15 U.S.C. 1021 et seq.) is amended— 
(1)in section 3 (15 U.S.C. 1022)— 
(A)in the section heading, by striking and short-term economic goals and policies; 
(B)by striking (a); and 
(C)by striking in accord with section 11(c) of this Act and all that follows through the end of the section and inserting in accordance with section 5(c).; 
(2)in section 9(b) (15 U.S.C. 1022f(b)), by striking , the Full Employment and Balanced Growth Act of 1978,; 
(3)in section 10 (15 U.S.C. 1023)— 
(A)in subsection (a), by striking in the light of the policy declared in section 2; 
(B)in subsection (e)(1), by striking section 9 and inserting section 3; and 
(C)in the matter immediately following paragraph (2) of subsection (e), by striking and the Full Employment and Balanced Growth Act of 1978; 
(4)by striking section 2; 
(5)by striking sections 4, 5, 6, 7, and 8; and 
(6)by redesignating sections 3, 9, 10, and 11 as sections 2, 3, 4, and 5, respectively. 
(c)Congressional Budget Act of 1974Title III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended— 
(1)in section 301— 
(A)in subsection (b), by striking paragraph (1) and redesignating paragraphs (2) through (9) as paragraphs (1) through (8), respectively; 
(B)in subsection (d), in the second sentence, by striking the fiscal policy and all that follows through the end of the sentence and inserting fiscal policy.; 
(C)in subsection (e)(1), in the second sentence, by striking as to short-term and medium-term goals; and 
(D)by striking subsection (f) and inserting the following: 
 
(f)Repealed ; and 
(2)in section 305— 
(A)in subsection (a)(3), by inserting before the period at the end , as described in section 2 of the Price Stability Act of 2008; 
(B)in subsection (a)(4)— 
(i)by striking House sets forth the economic goals and all that follows through designed to achieve, and inserting House of Representatives sets forth the economic goals and policies, as described in section 2 of the Price Stability Act of 2008,; and 
(ii)by striking such goals, and all that follows through the end of the paragraph and inserting such goals and policies.; 
(C)in subsection (b)(3), by inserting before the period at the end , as described in section 2 of the Price Stability Act of 2008; and 
(D)in subsection (b)(4)— 
(i)by striking goals (as and all that follows through designed to achieve, and inserting goals and policies, as described in section 2 of the Price Stability Act of 2008,; and 
(ii)by striking such goals, and all that follows through the end of the paragraph and inserting such goals and policies.. 
 
